STONE, C. J.
— The transcript before us contains two copies of what purports to be the indictment on which the defendant was tried and convicted — one in the record proper, and the other in the bill of exceptions. Each is defective, in that each fails to aver that the defendant, in entering “into a contract in writing,” obliged or bound himself “for the performance, of any act or service, and thereby obtains,” &c.— *79Code of 1886, § 3812. The words we have italicized are omitted from the indictment, as shown in each copy, and no other words are substituted in their place. The result is that the indictment, as shown to us, fails to charge that by the terms of the contract, the defendant bound himself to perform any act or service; and it also fails to aver that by means of such promise (“thereby”) the defendant obtained either money, or other personal property. — Copeland v. State, 97 Ala. 30. The indictment is so imperfect that it fails to charge any offense. This defect would have been fatal on motion in arrest of judgment, and it is equally fatal on error. — 1 Bish. Or. Prac.., § 1368 ; Roscoe’s Cr. Ev., 226.
There is nothing in the other point urged for appellant.
Beversed and remanded.